As filed with the Securities and Exchange Registration No. 333-145826 Commission on April 15, 2009 Registration No. 811-07935 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [ X ] SEPARATE ACCOUNT NY-B (Exact Name of Registrant) RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 1000 Woodbury Road, Suite 208 Woodbury, New York 11797 (800) 963-9539 (Address and Telephone Number of Depositors Principal Offices) John S. (Scott) Kreighbaum, Esq. ReliaStar Life Insurance Company of New York 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on May 1, 2009 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Variable Annuity Contracts PART A SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 For ING Architect NY Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Oppenheimer Main Street Portfolio ® ING Russell TM Large Cap Index Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Effective after the close of business on or about August 7, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING AllianceBernstein Mid Cap Growth Portfolio ING Russell TM Mid Cap Growth Index Portfolio ING Growth and Income Portfolio II ING Growth and Income Portfolio Information Regarding Reorganizations: These reorganizations will be administered pursuant to agreements, which either have been approved, or are subject to approval, by the boards of trustees of the Disappearing Portfolios. The reorganization agreements will also be subject to shareholder approval. If shareholder approval is obtained, each reorganization is expected to take place on or about the relevant date noted above, resulting in a shareholder of a given Disappearing Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolios will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to a given Disappearing Portfolio will be automatically allocated to the corresponding Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. As of the relevant effective date noted above, any references in the prospectus to the Disappearing Portfolios as being available under the contract are deleted. ReliaStar Life Insurance Company of New York Separate Account NY-B of ReliaStar Life Insurance Company of New York Deferred Variable Annuity Prospectus ING A RCHITECT N EW Y ORK V ARIABLE A NNUITY May 1, 2009 This prospectus describes ING Architect NY, a deferred variable annuity contract (the Contract) offered for sale by ReliaStar Life Insurance Company of New York (ReliaStar of NY, the Company, we, us or our) through Separate Account NY-B (the Separate Account). The Contract is available in connection with certain retirement plans that qualify for special federal income tax treatment (qualified Contracts) under the Internal Revenue Code of 1986, as amended (the Tax Code), as well as those that do not qualify for such treatment (non-qualified Contracts). The Contract provides a means for you to allocate your premium payments and any associated premium credits in one or more subaccounts, each of which invest in a single investment portfolio. Your contract value will vary daily to reflect the investment performance of the investment portfolio(s) you select. The investment portfolios available under your Contract are listed on the next page. This Contract has a rider offering the opportunity for a credit on your premium. The Premium Credit rider is available for an additional charge. The charges for a contract with the Premium Credit rider may be higher than a Contract without it, and the amount of the premium credit may be more than offset by the additional charge for the Premium Credit rider. You have a right to return a Contract within 10 days after you receive it for a refund of the original amount of your premium payment. Replacing an existing annuity with the Contract may not be beneficial to you. Your existing annuity may be subject to fees or penalties on surrender, and the Contract may have new charges. This prospectus provides information that you should know before investing and should be kept for future reference. A Statement of Additional Information (SAI), dated May 1, 2009 , has been filed with the Securities and Exchange Commission (SEC). It is available without charge upon request. To obtain a copy of this document, write to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SECs website (http://www.sec.gov). When looking for information regarding the Contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-145826. The table of contents of the SAI is on the last page of this prospectus and the SAI is made part of this prospectus by reference. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. The Contract has a premium credit rider that is available for an additional charge. The expenses for a contract providing a premium credit, as this Contract does, may be higher than for contracts not providing a premium credit. Over time, and under certain circumstances, the amount of the premium credit may be more than offset by the additional fees and charges associated with the premium credit. See The Annuity Contract Additional Credit to Premium for further information about the terms of the premium credit rider. See Charges and Fees  Charges Deducted from the Subaccounts  Premium Credit Rider Charge for further information about the additional fees and charges associated with the premium credit option. Architect-NY - Allocations to a subaccount investing in a Trust or Fund (investment portfolio) is not a bank deposit and is not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. We pay compensation to broker/dealers whose registered representatives sell the Contract. See Other Contract Provisions  Selling the Contract, for further information about the amount of compensation we pay. The investment portfolios are listed on the next page. Architect-NY - The investment portfolios currently available under your Contract are: ING Investors Trust ING Partners, Inc. ING American Funds Asset Allocation Portfolio ING Baron Small Cap Growth Portfolio (S Class) ING American Funds Bond Portfolio ING Davis New York Venture Portfolio (S Class) ING American Funds Growth Portfolio ING JPMorgan Mid Cap Value Portfolio (S Class) ING American Funds Growth-Income Portfolio ING Templeton Foreign Equity Portfolio (S Class) ING American Funds International Portfolio ING T. Rowe Price Growth Equity Portfolio (S Class) ING American Funds World Allocation Portfolio (Class S) ING Van Kampen Comstock Portfolio (S Class) ING Artio Foreign Portfolio (Class S) ING Van Kampen Equity and Income Portfolio (S Class) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class S) ING Variable Funds ING Clarion Global Real Estate Portfolio (Class S) ING Growth and Income Portfolio (Class S) ING Clarion Real Estate Portfolio (Class S) ING Evergreen Health Sciences Portfolio (Class S) ING Variable Portfolios, Inc. ING Evergreen Omega Portfolio (Class S) ING BlackRock Science and Technology Opportunities Portfolio ING FMRSM Diversified Mid Cap Portfolio (Class S) (Class S) Architect-NY - ING Focus 5 Portfolio (Class S) ING Global Equity Option Portfolio (Class S) ING Franklin Income Portfolio (Class S) ING Hang Seng Index Portfolio (Class S) ING Franklin Mutual Shares Portfolio (Class S) ING International Index Portfolio (Class S) ING Franklin Templeton Founding Strategy Portfolio (Class S) ING Russell Global Large Cap Index 75% Portfolio (Class S) ING Global Resources Portfolio (Class S) ING Russell Large Cap Growth Index Portfolio (Class S) ING JPMorgan Emerging Markets Equity Portfolio (Class S) ING RussellTM Large Cap Index Portfolio (Class S) ING JPMorgan Small Cap Core Equity Portfolio (Class S) ING Russell Large Cap Value Index Portfolio (Class S) ING LifeStyle Aggressive Growth Portfolio (Class S) ING Russell Mid Cap Growth Index Portfolio (Class S) ING LifeStyle Conservative Portfolio (Class S) ING RussellTM Mid Cap Index Portfolio (Class S) ING LifeStyle Growth Portfolio (Class S) ING RussellTM Small Cap Index Portfolio (Class S) ING LifeStyle Moderate Growth Portfolio (Class S) ING Small Company Portfolio (Class S) ING LifeStyle Moderate Portfolio (Class S) ING U. S. Bond Index Portfolio (Class S) ING Liquid Assets Portfolio (Class S) ING WisdomTreeSM Global High-Yielding Equity Index ING Marsico Growth Portfolio (Class S) Portfolio (Class S) ING MFS Total Return Portfolio (Class S) ING MFS Utilities Portfolio (Class S) ING Variable Products Trust ING Multi-Manager International Small Cap Equity Portfolio ING MidCap Opportunities Portfolio (Class S) (Class S) ING Oppenheimer Active Allocation Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING Pioneer Fund Portfolio (Class S) BlackRock Variable Series Funds, Inc. ING Pioneer Mid Cap Value Portfolio (Class S) BlackRock Global Allocation V.I. Fund (Class III) ING Templeton Global Growth Portfolio (Class S) ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING Van Kampen Global Franchise Portfolio (Class S) ING Van Kampen Global Tactical Asset Allocation Portfolio (Class S) ING Van Kampen Growth and Income Portfolio (Class S) ING Wells Fargo Small Cap Disciplined Portfolio (Class S) These investment portfolios comprise the subaccounts open to new premiums and transfers. More information can be found in the appendices. See Appendix A for all subaccounts and valuation information. Appendix B highlights each portfolios investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. Architect-NY - TABLE OF CONTENTS Page Index of Special Terms 2 Fees and Expenses 3 Condensed Financial Information 8 ReliaStar of NY Separate Account NY-B 9 ReliaStar Life Insurance Company of New York 9 The Trusts and Funds 11 Charges and Fees 12 The Annuity Contract 19 Living Benefit Riders 26 Withdrawals 57 Transfers Among Your Investments (Excessive Trading Policy) 60 Death Benefit Choices 64 The Annuity Options 68 Other Contract Provisions 71 Other Information 74 Federal Tax Considerations 75 Statement of Additional Information 87 Appendix A - Condensed Financial Information A1 Appendix - The Investment Portfolios B B 1 Appendix - Surrender Charge for Excess Withdrawals Example C C 1 Appendix - Examples of Minimum Guaranteed Income Benefit Calculation D D 1 Appendix - ING LifePay Plus and ING Joint LifePay Plus Partial Withdrawal Amount Examples E E 1 Appendix - Examples of Fixed Allocation Funds Automatic Rebalancing F F 1 Notice to Existing Contract Owners This prospectus will be delivered to prospective purchasers in connection with sales occurring on and after May 1, 2009, as well as to owners having purchased the Contract earlier. The Contract is sold on a continuous basis. And the prospectus is updated at least annually, including for any changes with the Contract, like the Company: introducing or discontinuing the availability of a rider; liberalizing a benefit or exercising any rights reserved under the Contract or a rider; or altering administrative procedures. The Company may also make subaccount changes (investment portfolios of the Trusts or Funds available under the Contract). Any change may or may not apply to an existing Contract. The prospectus reflects the status of the Contract (and rider availability) as of May 1, 2009 and therefore may contain information that is inapplicable to your Contract. In the event of any conflict with the prospectus, the terms of your Contract and any riders will control. Architect-NY - 1 INDEX OF SPECIAL TERMS The following special terms are used throughout this prospectus. Refer to the page(s) listed for an explanation of each term: Special Term Page Accumulation Unit 8 Annual Ratchet Enhanced Death Benefit 66 Annuitant 20 Annuity Start Date 19 Cash Surrender Value 25 Claim Date 65 Contract Date 19 Contract Owner 19 Contract Value 13 Contract Year 19 Covered Fund 11 Free Withdrawal Amount 13 Net Investment Factor 8 Net Rate of Return 8 Premium Credit 23 Restricted Fund 11 Rider Date 35 Special Fund 11 Standard Death Benefit 65 The following terms as used in this prospectus have the same or substituted meanings as the corresponding terms currently used in the Contract: Term Used in This Prospectus Corresponding Term Used in the Contract Annuity Start Date Annuity Commencement Date Contract Owner Owner or Certificate Owner Contract Value Accumulation Value ING LifePay Plus Base MGWB Base Subaccount(s) Division(s) Net Investment Factor Experience Factor Withdrawals Partial Withdrawals Architect-NY - 2 FEES AND EXPENSES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. For more information about the fees and expenses, please see the Charges and Fees section later in the prospectus. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes may also be deducted. Contract Owner Transaction Expenses Surrender Charge 1 : Complete Years Elapsed Since Premium Payment 0 1 2 3 4 5 6 7+ Surrender Charge (as a percentage of Premium Payment withdrawn) 8% 7% 6% 5% 4% 3% 2% 0 Transfer Charge $25 per transfer if you make more than 12 transfers in a contract year, currently zero 1 An optional Surrender Charge Schedule may be available by rider for an additional charge. This optional schedule has identical charges, but the charges are deducted only through your fourth contract year. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including Trust or Fund fees and expenses. Annual Contract Administrative Charge $30 (We deduct this charge on each contract anniversary and on surrender. We waive this charge if the total of your premium payments is $100,000 or more, or if your contract value at the end of a contract year is $100,000 or more.) Separate Account Annual Charges Contract without any of the optional riders that may be available Standard Annual Ratchet Death Enhanced Death Benefit Benefit Mortality & Expense Risk Charge 1.00% 1.25% Asset-Based Administrative Charge 0.15% 0.15% Total 1 1.15% 1.40% 1 These charges are as a percentage of average daily assets in each subaccount. These annual charges are deducted daily. Architect-NY - 3 The next tables show the charges for the optional riders that may be available with the Contract. You may add only one of the three living benefit riders, namely: the Minimum Guaranteed Income Benefit; ING LifePay Plus Minimum Guaranteed Withdrawal Benefit; and ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit. For more information about which one may be right for you, please see Living Benefit Riders. For more information about the charges for the optional riders, please see Charges and Fees  Optional Rider Charges. Optional Rider Charges 1 Optional Surrender Charge Schedule rider 2 : Maximum Annual Charge Current Annual Charge 0.90% of contract value 0.45% of contract value Premium Credit rider : Contract with Standard Surrender Charge Schedule Maximum Annual Charge Current Annual Charge 0.57% of contract value 0.55% of contract value Premium Credit Deduction with Standard Surrender Charge Schedule Contract Year of Percentage of Premium Credit Recapture of Premium Credit Surrender or Deducted (based on Expressed as a Percentage of Withdrawal percentage of first year First Year Premium Withdrawn premium withdrawn) Years 1-2 100% 4% Years 3-4 75% 3% Years 5-6 50% 2% Year 7 25% 1% Years 8+ 0% 0% Maximum Annual Charge Current Annual Charge 0.50% of contract value 0.45% of contract value Premium Credit Deduction with Optional Surrender Charge Schedule Contract Year of Percentage of Premium Credit Recapture of Premium Credit Surrender or Deducted (based on Expressed as a Percentage of Withdrawal percentage of first year First Year Premium Withdrawn premium withdrawn) Year 1 100% 2% Year 2 75% 1.5% Year 3 50% 1% Year 4 25% 0.5% Years 5+ 0% 0% Architect-NY - 4 Minimum Guaranteed Income Benefit rider 4 : Maximum Annual Charge As an Annual Charge  Currently (Charge Deducted Quarterly) 1.50% of the MGIB Benefit Base 0.75% of the MGIB Benefit Base ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider 5 : Maximum Annual Charge if Reset As an Annual Charge  Currently Benefit Elected (Charge Deducted Quarterly) 2.00% of the ING LifePay Plus Base 0.
